UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2035


In re: STANLEY LORENZO WILLIAMS,

                Petitioner.



   On Petition for Writ of Mandamus.        (1:03-cv-00299-TDS-WWD)


Submitted:   August 4, 2011                  Decided:   August 11, 2011


Before KING, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stanley Lorenzo Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stanley Lorenzo Williams filed a petition for writ of

mandamus in which he complains of delay in the district court’s

response      to   a    post-judgment      filing    in    his      28    U.S.C.    § 2254

(2006) proceeding.             After this Court initially misidentified the

delay about which Williams complained and denied the mandamus

petition, Williams filed a rehearing petition clarifying that he

was complaining that the district court had delayed responding

to his October 28, 2009, objections to an October 15, 2009, text

order   issued     by     the    magistrate      judge.        We   granted      Williams’

rehearing petition.

              Our review of the district court’s docket reveals that

the   district         court    recently    entered       an    order     adopting      and

affirming the magistrate judge’s October 15, 2009, text order.

Accordingly, because the district court has acted on Williams’

objections to the magistrate judge’s text order, we deny the

mandamus petition as moot.             Williams’ motions to expedite and to

amend are denied.              We dispense with oral argument because the

facts   and    legal      contentions      are    adequately        presented      in   the

materials      before     the     court    and    argument      would      not    aid   the

decisional process.



                                                                         PETITION DENIED



                                            2